Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s request for continued examination filed March 11, 2022 is acknowledged.  Claim 1 is amended.  Claims 1-17 and 19-20 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed October 13, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-17 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamen et al., US 2009/0101549 (Kamen, IDS) in view of Curtis et al., US 2011/0189048 (Curtis, IDS) and Hoffman, US 2010/0312174 (Hoffman).
Regarding claim 1, Kamen discloses a portable dialysis cabinet (abstract, figs. 7-12) comprising:
A dialysis system (abstract, REF 51, fig. 10);
A first pair of opposing doors (REF 53) hingeably disposed on the dialysis cabinet and creating first and second interior portions when closed, the pair of doors having a left and right door each swinging about a vertical axis via first and second hinges (figs. 9-10, ¶ 0105), wherein the pair of doors are in contact when in a closed position (see “seal the interior unit”, ¶ 0104), said first and second interior portions occupied by one or more interior components when closed (i.e. REF 14, figs. 10-11); and
At least one shelf (REF 531, fig. 12, ¶ 0105) for mounting a component on a portion of at least one of said pair of opposing doors.
Kamen does not explicitly disclose a cabinet comprising at least two wheels disposed on a bottom surface of the cabinet.  However, Curtis discloses a portable dialysis cabinet (abstract, figs. 1A-1B) comprising a dialysis system (REF 105) and at least two wheels disposed on a bottom surface of a dialysis cabinet (fig. 1).  
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the system of Kamen to include the wheels as described in Curtis in 
Furthermore, while Kamen discloses a shelf (REF 531, ¶ 0105) for mounting various components on a portion of at least one of the first and/or second doors, Kamen does not explicitly disclose a shelf positioned at a base of one of the first or second doors, the shelf providing a mounting surface for a dialysis component.  However, Curtis further discloses a portable dialysis cabinet (as seen above) having a pair of opposing doors (REF 1505, 1705, figs. 15-17) wherein at least one of the doors includes a shelf positioned at a base of the door (see slot-shelf on REF 1505, fig. 16 for mounting REF 1405), said shelf comprising a mounting surface (aperture or slot) at a base of said door.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify Kamen to include a base mounted shelf as described in Curtis since it has been shown that alternate loading locations on a door are equally effective in substance and design for loading various dialysis consumable components.
Regarding the limitation drawn to a mounting surface “for mounting a sorbent cartridge”, the examiner considers the recitation of a sorbent cartridge to be intended use, where the mounting location and shelf itself are not described as requiring anything more than a mounting surface.  As such, the examiner considers the mounting surface to simply be a location for mounting dialysis components, there being no further structural limitations requiring physical connections to a sorbent cartridge.
Kamen (in view of Curtis) does not explicitly disclose a portable dialysis cabinet comprising at least one sensor for sensing whether a sorbent cartridge is properly 
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the dialysis cabinet of Kamen (in view of Curtis) to include the use of a sorbent cartridge and sorbent cartridge sensor as described in Hoffman in order to verify that the correct sorbent cartridge is installed prior to treatment and to prevent the reuse of a disposable component (¶ 0051).
Regarding claim 2, Kamen (in view of Curtis and Hoffman) discloses a cabinet further comprising at least a second mounting surface (REF 531, 532, fig. 12, ¶ 0105) for mounting a reservoir on at least one of the pair of opposing doors.
Regarding claims 3-4, Kamen (in view of Curtis and Hoffman) discloses a cabinet wherein the pair of opposing doors in an open configuration provide access to one or more fluid connection ports (REF 515, ¶ 0108) located on an interior portion of the cabinet.
Regarding claim 5, Kamen (in view of Curtis and Hoffman) discloses a cabinet further comprising a handle (see hand cut-outs at base of cabinet, fig. 10) disposed on an exterior portion of said cabinet.
Regarding claim 6, Kamen (in view of Curtis and Hoffman) discloses a cabinet further comprising a user interface (REF 55, fig. 7, ¶ 0093) attached to the cabinet and in electronic communication with a control module (¶ 0094).
Regarding claim 7, Kamen does not explicitly disclose a cabinet wherein the user interface can be stowed within a recess provided by said cabinet.  However, Curtis 
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the cabinet of Kamen to include a stowable recess for an attached user interface module as described in Curtis in order to provide a storage space for the user interface module when not in use and to increase accessibility of said user interface module (Curtis, ¶ 0045, 0057).
Regarding claims 8 and 16, Kamen (in view of Curtis and Hoffman) discloses a cabinet wherein one or more fluid connections comprise one or more jumpered ports (REF 514, fig. 21) in fluid connection with a dialyzer (REF 14), the one or more jumpered ports and components completing a controlled compliant dialysis flow path (as seen in figs. 2-6).
Regarding claims 9-11, Kamen (in view of Curtis and Hoffman) discloses a cabinet further comprising at least one attachment for a therapy cassette such as a detachable dialyzer (see REF 14, figs. 20-23, ¶ 0065).
Regarding claim 12, Kamen (in view of Curtis and Hoffman) discloses a cabinet further comprising a cleaning manifold (REF 514, fig. 17), the cleaning manifold comprising at least one jumper which can create a fluid pathway connecting an inlet and outlet of at least one detachable component such as a dialyzer (¶ 0117).
Regarding claim 13, Kamen does not explicitly disclose a cabinet further comprising at least one sensor capable of sensing whether at least one component of the portable dialysis cabinet is properly mounted.  However, Curtis discloses a cabinet 
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify Kamen to include the sensor capabilities as described in Curtis in order to prevent improper usage and operation of a dialysis system.
Regarding claim 14, Kamen (in view of Curtis and Hoffman) discloses a cabinet further comprising a locking mechanism for locking the therapy cassette (i.e. dialyzer) into the portable dialysis cabinet (via REF 520a, 520b, fig. 23, ¶ 0118).
Regarding claim 15, Kamen (in view of Curtis and Hoffman) discloses a cabinet further comprising a dialyzer (REF 14, fig. 21).
Regarding claims 17 and 20, Kamen (in view of Curtis and Hoffman) discloses a cabinet wherein a first door of the opposing doors is on the left side and opens leftward and a second door of said opposing doors is on the right side and opens rightward with respect to the dialysis cabinet (fig. 10), wherein said doors in a closed configuration form a front portion of the dialysis cabinet (figs. 9-10).
Regarding claim 19, Kamen (in view of Curtis and Hoffman) discloses a cabinet wherein the pair of doors are capable of being opened to create access to fluid connection ports (figs. 10-12).
Response to Arguments
Applicant's arguments filed March 11, 2022 have been fully considered but are moot in view of the new grounds of rejection in light of Hoffman, US 2010/0312174.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS

Art Unit 1779